Title: To Thomas Jefferson from Ezra Stiles, 21 June 1784
From: Stiles, Ezra
To: Jefferson, Thomas



Sir
Yale College June 21. 1784.

I am honored with your Letter of the 10th. Inst. which I received by Col. Humphrys three days ago; in which you are pleased to ask some Communications, which may be wrought into an Illustration of your Theory in opposition to the Opinion of M. Buffon. Narratives of the marvellous in natural History, and Reasonings upon them, are apt to subject the Virtuosi to the Imputation of Credulity and Enthusiasm. But I will hazard my Reputation with you, Sir, and give it as my opinion that the huge fossil Bones, Teeth and parts of Skeletons dug up in Siberia, in Germany, France and other parts of Europe, and finally those on the Ohio and elsewhere in America, appertain, not to Quadrupeds, not to Sea-Animals, but to Bipeds of huge and immense Stature. M. Buffon and other European Literati have long considered them as Elephants Bones. The Phil. Transactions, and the Memoirs of the Academies of Sciences are full of these Ideas. Indeed an ingenious Virtuoso  about 15 years ago adventured to oppose this Opinion and to assert them to be the Bones of Giants; but I forget his Name.
What struck me first, was an instant Conviction about 24 years ago, that there was in these ages no Animal on Earth or in the Ocean of a Magnitude adequate to these Bones and Teeth: and therefore that a Tooth for Instance of 4.℔, much more yours, of fourteen pounds must lead us into the Doctrine of Monsters. This made me listen with more attention to an otherwise incredulous and enthusiastical M.S. of my Grandfather the Revd. Edward Taylor, Minister of Westfield about six Miles West of Springfield on Connecticutt River; where he lived from 1671 to 1729 and died near æt. 87. He was a physician, and very Learned in Chemistry and Natural History, and of vast reading, of nice and curious Observation, tho’ very much a Recluse from the World. I believe I am possessed of thirty Volumes of his Manuscripts chiefly in quarto and folio. Some of his MSS contain such wonderful Facts and Speculations as would seem to indicate Credulity and Imagination: and yet this was not his Reputation, which was that he was a grave, solid, judicious learned old man. I observe this, because I find that most Gentlemen even of Literature to whom I have read the following Extract, consider it as a mixture of credulity and Imagination. Mr. Taylor kept a continued Register of Occurrences and Events, civil, political, and religious, celestial Phænomena, the Winds and Temperature of the Seasons from 1682 to 1715. In this I found AD 1751, and extracted in 1760, the following accounts.
At 1705 July 23. “One of the Gentlemen of the Council at York, carried thither a monstrous Tooth that weighed four Pounds and three Quarters, said to be one of the great Teeth of a Man, whole and sound on the Top but much decayed in its Fangs; one of which being hollow contained half a pint of Liquor. It was dug out of a Bank or Hill that rose some 30 or 40 feet above the place,” (Say River) “about 26 m. below Albany, at a place called Clavarack. They found another Tooth that seemed to be a foretooth that was four fingers broad: and dug up Bones that when they came to the air turned to Dust; but one Bone they took up judged a Thigh Bone of a Man Seventeen foot long.” The Diary or Register adds “This account was given in Boston weekly Newspaper for the week ending August.”
At June 1706 “On the 14th. one Koon a Dutchman that came from Albany, brought to my house, and shewed me another Tooth of the Monster buried at Clavarack (as is related in July 1705)  like a Grinder Tooth with three Ridges on its Top and as hard as a stone, the fangs much decayed. It was as big as a great Fist and weighed two pounds and an ounce. And he brought two pieces of another Bone conjectured to be of the Wrist, being about a Third part of the Bone if split down its Length. The perfect Bone looking like dull Olivant was nigh an Inch Thick, and the porous inward part great. The Bone, if it had had the other two parts joyned to it, would, its judged, have been as big as the Calf of a mans Leg of the biggest size. The Dutchman asserted that they took up a Bone, judged to be the Knee bone, that was about a Foot in its Diameter: And the place where the Bone lay, was twenty five paces long, according to which the Monster was judged to above 60 or 70 foot high. The Indians flocking to see the monstrous Bones, upbraided the Dutch with Unbelief in that they would not believe the Report of a monstrous Person which they had told them from their Fathers, viz, that about two hundred and forty years ago, there was a monstrous Person as high as the Tops of the Pine Trees, that would hunt Bears till they took the Trees, and then would catch them with his hands, and would go into the River” (Hudsons) “12 or 14 foot deep and catch 3 or 4 or 5 Sturgeon at a time and broil them on the fire for his food. The 17th. day two other Dutchmen brought another Tooth, as big again that weighed Five Pounds. It had three furrows on the Top four Ridges. I also saw it with mine Eyes and weighed it.”* Extracted from the Original MS.
I have extracted the above at large, altho’ you, Sir, must have read a summary thereof in the fifth Volume of the Phil. Trans. abridged, part IV. p. 111.
Mr. Taylor, who wrote the Poetry of Q. Elizabeths days, began an Epic Poem on this Monster in 3 Books: the first consisted of an historical Memoir of Giants antediluvian and postdiluvian, from Og, K. of Bashan, to the Evanesscence of Giants in the Fables of Norway; the second consisted of an account of these Teeth and Bones dug up at Clavarack, together with an anatomical Ratiocininan or Induction, from the magnitude of the Teeth, Kneepan and Thighbone 17 feet long, to the proportionate Altitude of 60 or 70 feet; the last respected his History and heroic Atchievments. But the last was left unfinished.
In June 1750 a curious Gentleman brot from N. York one of these Teeth and shewed it at N. Haven to the scholars in his Way

   
   This first struck me. I had read thus far with Incredulity considering it as only a fabula belgica, a marvellous story only.

  to Boston, from whence he intended to carry it to the Royal Society in London. It weighed four pounds. Last month I saw a Dutchman æt. 80. who told me he remembered when a boy at Clavarak, he saw one of these Teeth dug out of the Bank there as big as a large Chip. When Mr. Neville gave his account of the Bones and Teeth dug up in the No. of Ireland in a bed of Earth 34 feet long the Royal Society instituted a Comparison with the Elephants Teeth in a skull at Westminster, and decided the former to have belonged to an Elephant. But from the Draughts of both, I doubt.
The Flood might bring Elephants, or the Monoceros, to Ireland, Saxony, the Ohio, or Siberia, as well as to carry inland Shells and other Marine Fossils dug up in the Apalachian Mountains and other interior parts of Continents. I am at no difficulty here. I do not need the Importation of Elephants, in the times of Claudius and the Roman Conquests. But the Question is whether any animal of the terraqueous Globe now exists with Teeth and Bones of these Magnitudes? If not we must go into the Doctrine of gigantic forms whether of Quadrupeds or men. And then the next Question is whether these Reliquiæ best accord to the human or brutal Animals? Perhaps the sensible rational and anatomical Virtuosi will judge those dug up at North-Holston, at Clavarack and elsewhere together with the most of those in Europe (of this enormous Description) and the Mammoths of Siberia all truely belong to an Animal Race in the shape of Men, called Giants in the Scriptures, Ovid, and the Memoirs of Norway.
As you, Sir, have made perhaps the most extensive Enquiries into this subject of any Gentleman in America, and have seen a Tooth weighing fourteen pounds; so you must have seen that of Genl. Washingtons, which I am told he says was taken out of a Head which when erect reached from the Ground to a Mans Eyes. What Quadruped has such a Head. The Revd. Mr. Macclure once shewed me a Tooth which he brought from the Ohio, which I weighed and found fifty two Ounces. The Dentic Molars at Erfurt weighed 12 ℔. Phil. Trans. abr. Vol. 2 p. 439. All these Things conspire to lead us to Animals bigger than any now on Earth. I give no Credit to the Indian Fable that this great Animal now exists in the N.W. Parts of America. I believe the Race extinct: and I am surprized that any should exist so late as 240 Winters before 1705.
Two or 3 years ago while G. Washington lay at I think Windsor on Hudsons River a huge Skeleton was dug up about 12 Miles West, supposed to have been an enormous Horse. I was promised,  but have not received a Description. The Revd. Mr. Anan of Boston can give you this Description, to whom I beg Leave to refer you.
Here I intended to have finished. But as your Letter has occasioned me to review some Memoirs which I formerly made, you will permit me to add, altho to a Gentleman thoroughly versed in these Researches. The Stature of the antient Scripture Giants was far more variant than that of men. And indeed the Anomalies of Nature are ever to be considered as Anomalies—variable in every Circumstance as well as in the first Deviation from general Laws. In the Norwegian Chronicles is found an Account that a number of Giants were destroyed by command of Olaus Triggo AD 995. and one of 15 Cubits height was slain there by 4 Men so late as AD. 1338, the latest I have heard of except that of Clavarack. These accounts you have in Purchas’s Pilgrim Vol. 1. p. 661.
Nor are these animal Rudera or Reliquiæ confined to the northern Regions of Asia and Europe. They are also to be found below the 36th deg. of No. Lat. into the tropical Regions and to So. America. Purchas, who wrote his Collection of Voyages in the times of Q. Eliz. or James I. for I have not the Volumes by me, informs that at 2° So. Lat. on the West side of America there had been men so tall as to have as much from the Knee downward as an ordinary man in his whole body, “and now are found in that Situation exceedingly great Bones of men and pieces of Teeth of fourteen ounces weight. And in N. Spain in the bounds of Tlascala are Bones found of the like Bigness.” Vide Purchas Part 3d.
Joseph Acosta the Jesuit says “when I was in Mexico in the year 1586 they found one of those Giants buried in one of our Farms, of whom they brot a Tooth to be seen which without augmenting, was as big as the Fist of a man, and according to this all the rest was proportionable, which I saw and admired at his deformed Greatness.” Purchas 1002.
The annual Register 1758 has an account of H. Ebrens concerning bones in a Cavern at Schartsfield, supposed to belong to the Unicorn. And 1645 near Crems in Austria a Giants Skeleton was dug up, whose Head was as big as a middlesized Table, and one Tooth weighed five pounds and an half, the Bone of his Arm was as big as a mans middle. I wish to see Olaus Magnus’s History especially his fifth Book. The Post[…] I suppose the greatest Altitude of the most aged Eliphants not to exceed ten and twelve feet and their Length not double this. Yet Dr. Molyneaux’s Skeleton or Place of Bones in Ireld. was 30 feet—and at Clavarack this space was seventy feet-and one Bone seventeen feet, itself of a  height superior to that of the highest Elephant. As to Whales Teeth, they have none of the similitude of those from the Salines of the Ohio, or those of Clavarack. With the highest Estimation of your Excellency as to the true Scientific Taste, with real Erudition & literature, I have the honor to be Sir your most obedt & very hble Servt.,

Ezra Stiles

